Exhibit 10.4

EXECUTION COPY

 

 

 

SUBI TRANSFER AGREEMENT

dated as of February 12, 2014

between

VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,

as Seller

and

VOLKSWAGEN AUTO LEASE TRUST 2014-A,

as Buyer

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2   

SECTION 1.1 Certain Terms

     2   

SECTION 1.2 Other Definitional Provisions

     2   

SECTION 1.3 Other Terms

     2   

SECTION 1.4 Computation of Time Periods

     2   

ARTICLE II PURCHASE AND CONTRIBUTION

     2   

SECTION 2.1 Agreement to Sell and Transfer Transaction SUBI

     2   

SECTION 2.2 Consideration and Payment

     3   

SECTION 2.3 Representations and Warranties

     3   

SECTION 2.4 Protection of Title

     4   

SECTION 2.5 Other Adverse Claims or Interests

     5   

ARTICLE III MISCELLANEOUS

     5   

SECTION 3.1 Transfers Intended as Sale; Security Interest

     5   

SECTION 3.2 Specific Performance

     6   

SECTION 3.3 Notices, Etc.

     6   

SECTION 3.4 CHOICE OF LAW

     6   

SECTION 3.5 Counterparts

     7   

SECTION 3.6 Amendment

     7   

SECTION 3.7 Waivers

     8   

SECTION 3.8 Entire Agreement

     8   

SECTION 3.9 Severability of Provisions

     8   

SECTION 3.10 Binding Effect; Assignability

     8   

SECTION 3.11 Acknowledgment and Agreement

     8   

SECTION 3.12 Cumulative Remedies

     8   

SECTION 3.13 Non-petition Covenant

     8   

SECTION 3.14 Each SUBI Separate; Assignees of SUBI

     9   

SECTION 3.15 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

     10   

SECTION 3.16 Limitation of Liability of Owner Trustee

     10   

Schedule I Perfection Representations, Warranties and Covenants

 

-i-



--------------------------------------------------------------------------------

SUBI TRANSFER AGREEMENT

THIS SUBI TRANSFER AGREEMENT (as amended, supplemented or modified from time to
time, this “Agreement”) is made and entered into as of February 12, 2014 by
VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC, a Delaware limited
liability company (the “Seller”), and VOLKSWAGEN AUTO LEASE TRUST 2014-A, a
Delaware statutory trust (the “Buyer”).

WITNESSETH:

WHEREAS, VW Credit Leasing, Ltd. is a Delaware statutory trust (the “Origination
Trust”) formed and operated pursuant to that certain Trust Agreement dated as of
June 2, 1999 (as amended, modified or supplemented from time to time, the
“Origination Trust Agreement”) for the purpose, among other things, of acquiring
title to Units;

WHEREAS, on the date hereof, the Seller purchased the Transaction SUBI and the
Transaction SUBI Certificate (each as defined below) from VW Credit, Inc., a
Delaware corporation (“VCI”), pursuant to a SUBI Sale Agreement (the “SUBI Sale
Agreement”);

WHEREAS, the Seller, as depositor, and Deutsche Bank Trust Company Delaware, as
owner trustee (the “Owner Trustee”), formed Volkswagen Auto Lease Trust 2014-A
as a Delaware statutory trust pursuant to a Trust Agreement;

WHEREAS, on the date hereof, VCI, as owner of the entire undivided interest in
the Origination Trust (the “UTI Portfolio”), and U.S. Bank National Association,
as UTI Trustee (in such capacity, the “UTI Trustee”), SUBI Trustee (in such
capacity, the “SUBI Trustee”) and Administrative Trustee (in such capacity, the
“Administrative Trustee”; together with the UTI Trustee, the SUBI Trustee and
Wilmington Trust Company, as Delaware Trustee (the “Delaware Trustee”), the
“Origination Trustees”), are entering into that certain Transaction SUBI
Supplement 2014-A to Origination Trust Agreement (as amended, modified or
supplemented from time to time, the “Transaction SUBI Supplement”) to create a
special unit of beneficial interest (the “Transaction SUBI”);

WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
acquire, the Seller’s entire interest in (A) the beneficial interest in the
Units allocated to the Transaction SUBI (the “Transaction SUBI Portfolio”) and
(B) the certificate issued as evidence thereof (the “Transaction SUBI
Certificate”);

WHEREAS, the Seller desires to assign rights under the SUBI Sale Agreement to
the Buyer; and

WHEREAS, the Buyer will finance its acquisition of the Transaction SUBI
Portfolio and the Transaction SUBI Certificate by issuing notes pursuant to an
Indenture dated as of February 12, 2014 (as amended, supplemented or modified
from time to time, the “Indenture”) with Deutsche Bank Trust Company Americas,
as indenture trustee (the “Indenture Trustee”);

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

SUBI Transfer Agreement (2014-A)

 



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Terms. Terms defined in Appendix A to the Indenture are,
unless otherwise defined herein or unless the context otherwise requires, used
herein as defined therein. In addition, the following terms shall have the
following meanings (such terms applicable to both the singular and plural form):

“Allocation Price” means, with respect to any Unit, an amount equal to 100% of
the Securitization Value thereof as of the Cut-Off Date.

“SUBI Allocation Price” means, with respect to all Units to be allocated to the
Transaction SUBI on the Closing Date, the aggregate of the Allocation Prices for
all Units to be so allocated on such date.

SECTION 1.2 Other Definitional Provisions.

(a) Each term defined in the singular form in this Agreement shall mean the
plural thereof when the plural form of such term is used in this Agreement or
any certificate, report or other document made or delivered pursuant hereto, and
each term defined in the plural form shall mean the singular thereof when the
singular form of such term is used herein or therein.

(b) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Article, section, subsection, schedule
and exhibit references herein are references to articles, sections, subsections,
schedules and exhibits to or of this Agreement unless otherwise specified. The
term “include” and all variations thereon shall mean “include without
limitation” and the term “or” shall include “and/or”.

SECTION 1.3 Other Terms. All accounting terms not specifically defined herein or
in Appendix A to the Indenture shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC and not specifically defined herein or in
Appendix A to the Indenture are used herein as defined in such Article 9.

SECTION 1.4 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

ARTICLE II

PURCHASE AND CONTRIBUTION

SECTION 2.1 Agreement to Sell and Transfer Transaction SUBI.

On the terms and subject to the conditions set forth in this Agreement, on the
date hereof, the Seller hereby:

 

SUBI Transfer Agreement (2014-A)

 

2



--------------------------------------------------------------------------------

(a) transfers, assigns, sets over, sells and otherwise conveys to the Buyer, and
the Buyer hereby purchases from the Seller, all of the Seller’s right, title and
interest in and to the Transaction SUBI Certificate and the Transaction SUBI,
including, but not limited to, all Collections thereunder after the Cut-Off
Date; and

(b) assigns all rights of the Seller under the SUBI Sale Agreement to the Buyer,
including without limitation, the Seller’s rights under Section 2.3(c) of the
SUBI Sale Agreement.

SECTION 2.2 Consideration and Payment. In consideration of the transfer of the
Transaction SUBI, the Transaction SUBI Certificate and the other property
conveyed to the Buyer pursuant to Section 2.1 on the Closing Date, the Buyer
shall pay to the Seller on the Closing Date the SUBI Allocation Price with
respect thereto by delivering to, or upon the order of, the Seller, all of the
Notes and the Certificate on the Closing Date.

SECTION 2.3 Representations and Warranties.

(a) The Seller hereby represents and warrants to the Buyer that, as of the date
hereof:

(i) Existence and Power. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of its state of
organization and has all power and authority required to carry on its business
as it is now conducted. The Seller has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect the business, properties, financial condition or results of
operations of the Seller taken as a whole.

(ii) Company Authorization and No Contravention. The execution, delivery and
performance by the Seller of each Transaction Document to which it is a party
(i) have been duly authorized by all necessary limited liability company action
and (ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational documents or (C) any agreement,
contract, order or other instrument to which it is a party or its property is
subject and (iii) will not result in any Adverse Claim on the Transaction SUBI
or give cause for the acceleration of any indebtedness of the Seller.

(iii) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller of any Transaction Document
other than UCC filings and other than approvals and authorizations that have
previously been obtained and filings which have previously been made.

(iv) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as limited by
bankruptcy, insolvency, or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity.

 

SUBI Transfer Agreement (2014-A)

 

3



--------------------------------------------------------------------------------

(v) Ownership and Transfer of Transaction SUBI. Immediately preceding its sale
of the Transaction SUBI and the Transaction SUBI Certificate to the Buyer, the
Seller was the owner of the Transaction SUBI and the Transaction SUBI
Certificate, free and clear of any Adverse Claim, and after such sale of the
Transaction SUBI and the Transaction SUBI Certificate to the Buyer, the Buyer
shall at all times be entitled, with respect to the Transaction SUBI and the
Transaction SUBI Certificate, to all of the rights and benefits of a holder of a
SUBI and a SUBI Certificate under the Origination Trust Documents.

(vi) Applicable Law. The Seller is in compliance with all Applicable Laws, the
failure to comply with which would have a material adverse effect.

(vii) Litigation. There are no actions, suits or Proceedings pending or, to the
knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) question the validity or enforceability of this
Agreement or adversely affect the ability of the Seller to perform its
obligations hereunder or (ii) individually or in the aggregate would have a
material adverse effect. The Seller is not in default with respect to any orders
of any Governmental Authority, the default under which individually or in the
aggregate would have a material adverse effect.

(viii) Status of Seller. The Seller is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

The representations and warranties set forth in this Section 2.3(a) shall speak
only as of the date hereof and shall survive the sale of the Transaction SUBI
hereunder.

(b) Perfection Representations. The representations, warranties and covenants
set forth on Schedule I hereto shall be a part of this Agreement for all
purposes. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations contained in Schedule I
shall be continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in Schedule I and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.

SECTION 2.4 Protection of Title.

(a) Filings. The Seller shall file such financing statements and cause to be
filed such continuation and other statements, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interest of the Buyer under this Agreement in the Transaction SUBI, the
Transaction SUBI Certificate and the Seller’s rights under the SUBI Sale
Agreement. The Seller shall deliver (or cause to be delivered) to the Buyer
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

 

SUBI Transfer Agreement (2014-A)

 

4



--------------------------------------------------------------------------------

(b) Name Change. The Seller shall not change its name, identity or limited
liability company structure in any manner that would, could, or might make any
financing statement or continuation statement filed by the Seller in accordance
with Section 2.4(a) “seriously misleading” within the meaning of Section 9-506,
9-507 and 9-508 of the UCC, unless it shall have given the Buyer at least 5
Business Days’ prior written notice thereof and shall have taken all action
prior to making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not practicable to take
such action in advance) reasonably necessary or advisable in the opinion of the
Buyer to amend all previously filed financing statements or continuation
statements described in Section 2.4(a).

(c) Sales Tax. All sales, property, use, transfer or other similar taxes due and
payable upon the purchase of the Transaction SUBI and the beneficial interest in
the Units included in the Transaction SUBI Portfolio by the Buyer will be paid
or provided for by the Seller.

(d) Location; Maintenance of Offices. The Seller shall give the Buyer at least 5
Business Days’ prior written notice of any change of location of the Seller for
purposes of Section 9-307 of the UCC and shall have taken all action prior to
making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not practicable to take
such action in advance) reasonably necessary or advisable in the opinion of the
Buyer to amend all previously filed financing statements or continuation
statements described in Section 2.4(a). The Seller shall at all times maintain
its principal executive office within the United States of America.

SECTION 2.5 Other Adverse Claims or Interests. Except for the conveyances and
grants of security interests pursuant to this Agreement and the other
Transaction Documents, the Seller shall not sell, pledge, assign or transfer the
Transaction SUBI to any other Person, or grant, create, incur, assume or suffer
to exist any Adverse Claim on any interest therein, and the Seller shall defend
the right, title and interest of the Buyer in, to and under the Transaction SUBI
against all claims of third parties claiming through or under the Seller.

ARTICLE III

MISCELLANEOUS

SECTION 3.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and contributions rather than pledges or assignments of only a security interest
and shall be given effect as such for all purposes. It is further the intention
of the parties hereto that the Transaction SUBI, the Transaction SUBI
Certificate and the Seller’s rights under the SUBI Sale Agreement shall not be
part of the Seller’s estate in the event of a bankruptcy or insolvency of the
Seller. The sales and contributions by the Seller of the Transaction SUBI and
the Transaction SUBI Certificate and the beneficial interest in the Units
allocated thereto hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, the Seller, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of underlying indebtedness.

 

SUBI Transfer Agreement (2014-A)

 

5



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, in the event that the Transaction SUBI, the
Transaction SUBI Certificate and the Seller’s rights under the SUBI Sale
Agreement are held to be property of the Seller, or if for any reason this
Agreement is held or deemed to create a security interest in the Transaction
SUBI, the Transaction SUBI Certificate and the Seller’s rights under the SUBI
Sale Agreement, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Seller to the Buyer of a security interest in all of its right (including
the power to convey title thereto), title and interest, whether now owned or
hereafter acquired, in and to the Transaction SUBI, the Transaction SUBI
Certificate and the Seller’s rights under the SUBI Sale Agreement, to secure the
performance of the obligations of the Seller hereunder;

(iii) The possession by the Buyer or its agent of the Transaction SUBI
Certificate shall be deemed to be “possession by the secured party” or
possession by the purchaser or a Person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Buyer for the purpose of perfecting such
security interest under applicable law.

SECTION 3.2 Specific Performance. Either party may enforce specific performance
of this Agreement.

SECTION 3.3 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by telecopier, and addressed in each case as set forth in Schedule
II to the Indenture or at such other address as shall be designated in a written
notice to the other parties hereto. Delivery shall occur only upon receipt or
reported tender of such communication by an officer of the recipient entitled to
receive such notices located at the address of such recipient for notices
hereunder.

SECTION 3.4 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

SUBI Transfer Agreement (2014-A)

 

6



--------------------------------------------------------------------------------

SECTION 3.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 3.6 Amendment.

(a) Any term or provision of this Agreement may be amended by the Seller without
the consent of the Indenture Trustee, any Noteholder, the Buyer or any other
Person subject to satisfaction of one of the following conditions: (i) the
Seller or the Servicer delivers an Officer’s Certificate or an Opinion of
Counsel to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders or (ii) the
Rating Agency Condition is satisfied with respect to such amendment. Without
limiting the foregoing and subject to clause (b) below, any term or provision of
this Agreement may be amended by the Seller with the consent of Noteholders
evidencing not less than a majority of the Outstanding Note Amount, voting as a
single class. Notwithstanding the foregoing, any amendment that materially and
adversely affects the interests of the Certificateholders, the Indenture Trustee
or the Buyer shall require the prior written consent of the Persons whose
interests are materially and adversely affected. The consent of the
Certificateholders or the Buyer shall be deemed to have been given if the
Servicer does not receive a written objection from such Person within 10
Business Days after a written request for such consent shall have been given.

(b) Notwithstanding anything herein to the contrary (including clause (c)
below), no amendment shall (i) reduce the interest rate or principal amount of
any Note, or delay the Final Scheduled Payment Date of any Note without the
consent of the Holder of such Note, or (ii) reduce the percentage of the
Outstanding Note Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least the percentage of the
Outstanding Note Amount which were required to consent to such matter before
giving effect to such amendment.

(c) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(d) Prior to the execution of any amendment to this Agreement, the Seller shall
provide each Rating Agency with written notice of the substance of such
amendment. No later than 10 Business Days after the execution of any amendment
to this Agreement, the Seller shall furnish a copy of such amendment to each
Rating Agency, the Issuer, the Owner Trustee, and the Indenture Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied.

 

SUBI Transfer Agreement (2014-A)

 

7



--------------------------------------------------------------------------------

SECTION 3.7 Waivers. No failure or delay on the part of the Buyer, the Servicer,
the Seller or the Indenture Trustee in exercising any power or right hereunder
(to the extent such Person has any power or right hereunder) shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on the Buyer or the Seller in any
case shall entitle it to any notice or demand in similar or other circumstances.
No waiver or approval by either party under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 3.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 3.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 3.10 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Buyer and the Seller and their respective
successors and permitted assigns. The Seller may not assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
except as provided in Section 3.11 or as otherwise herein specifically provided.
This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time as the parties hereto shall agree.

SECTION 3.11 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge of the Transaction SUBI
Certificate and the Transaction SUBI and the assignment of all rights and
obligations of the Seller related thereto by the Buyer to the Indenture Trustee
pursuant to the Indenture for the benefit of the Noteholders. In addition, the
Seller hereby acknowledges and agrees that for so long as the Notes are
outstanding, the Indenture Trustee will have the right to exercise all powers,
privileges and claims of the Buyer under this Agreement in the event that Buyer
shall fail to exercise the same.

SECTION 3.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 3.13 Non-petition Covenant. With respect to each Bankruptcy Remote
Party, each party hereto covenants and agrees that, prior to the date which is
one year and one day after payment in full of all obligations under each
Financing (i) such party shall not authorize such Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy

 

SUBI Transfer Agreement (2014-A)

 

8



--------------------------------------------------------------------------------

Remote Party or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect in any jurisdiction or seeking the appointment of an
administrator, a trustee, receiver, liquidator, custodian or other similar
official with respect to such Bankruptcy Remote Party or any substantial part of
its property or to consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other Proceeding
commenced against such Bankruptcy Remote Party, or to make a general assignment
for the benefit of any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) such party shall not commence or join with any other
Person in commencing any Proceeding against such Bankruptcy Remote Party under
any bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. Each of the parties hereto agrees that,
prior to the date which is one year and one day after the payment in full of all
obligations under each Financing, it will not institute against, or join any
other Person in instituting against, any Bankruptcy Remote Party an action in
bankruptcy, reorganization, arrangement, insolvency or liquidation Proceedings
or similar Proceeding under the laws of the United States or any State of the
United States.

SECTION 3.14 Each SUBI Separate; Assignees of SUBI. Each party hereto
acknowledges and agrees (and each holder or pledgee of the Transaction SUBI
Certificate, by virtue of its acceptance of such Transaction SUBI Certificate or
pledge thereof, acknowledges and agrees) that (a) the Transaction SUBI is a
separate series of the Origination Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code § 3801 et seq., (b)(i)
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to the Transaction SUBI or the Transaction SUBI
Portfolio shall be enforceable against the Transaction SUBI Portfolio only and
not against any Other SUBI Assets or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any Other SUBI, any Other SUBI Portfolio, the UTI or
the UTI Portfolio shall be enforceable against such Other SUBI Portfolio or the
UTI Portfolio only, as applicable, and not against the Transaction SUBI or the
Transaction SUBI Portfolio, (c) except to the extent required by law, UTI Assets
or SUBI Assets with respect to any Other SUBI shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Transaction SUBI in respect of such claim, (d)(i) no creditor or holder
of a claim relating to the Transaction SUBI or the Transaction SUBI Portfolio
shall be entitled to maintain any action against or recover any assets allocated
to the UTI or the UTI Portfolio or any Other SUBI or the assets allocated
thereto, and (ii) no creditor or holder of a claim relating to the UTI, the UTI
Portfolio or any Other SUBI or any SUBI Assets other than the Transaction SUBI
Portfolio shall be entitled to maintain any action against or recover any assets
allocated to the Transaction SUBI, and (e) any purchaser, assignee or pledgee of
an interest in the Transaction SUBI or the Transaction SUBI Certificate must,
prior to or contemporaneously with the grant of any such assignment, pledge or
security interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
Other SUBI or Other SUBI Certificate, to release all claims to the assets of the
Origination Trust allocated to the UTI Portfolio and each Other SUBI Portfolio
and in the event that such release is not given effect, to fully subordinate all
claims it may be deemed to have against the assets of the Origination Trust
allocated to the UTI Portfolio and each Other SUBI Portfolio.

 

SUBI Transfer Agreement (2014-A)

 

9



--------------------------------------------------------------------------------

SECTION 3.15 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK,
THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK
AND APPELLATE COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS DETERMINED IN ACCORDANCE WITH SECTION 3.3 OF THIS AGREEMENT;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(e) TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES ALL RIGHT OF TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY MATTER
ARISING HEREUNDER OR THEREUNDER.

SECTION 3.16 Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this instrument has been signed by Deutsche
Bank Trust Company Delaware not in its individual capacity but solely in its
capacity as Owner Trustee of the Buyer and in no event shall Deutsche Bank Trust
Company Delaware in its individual capacity or any beneficial owner of the Buyer
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Buyer hereunder, as to all of which recourse shall be
had solely to the assets of the Buyer.

 

SUBI Transfer Agreement (2014-A)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

VOLKSWAGEN AUTO LEASE/LOAN

UNDERWRITTEN FUNDING, LLC

By:  

/s/ William Horwath

Name:

  William Horwath

Title:

  President & Treasurer By:  

/s/ Kevin McDonald

Name:

  Kevin McDonald

Title:

  Secretary

 

 

SUBI Transfer Agreement (2014-A)

 

S-1



--------------------------------------------------------------------------------

VOLKSWAGEN AUTO LEASE TRUST 2014-A By: Deutsche Bank Trust Company Delaware, not
in its individual capacity but solely as Owner Trustee

By:

 

/s/ Michele H.Y. Voon

Name:

 

Michele H.Y. Voon

Title:

 

Attorney-in-fact

By:

 

/s/ Susan Barstock

Name:

 

Susan Barstock

Title:

 

Attorney-in-fact

 

 

SUBI Transfer Agreement (2014-A)

 

S-2



--------------------------------------------------------------------------------

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
SUBI Transfer Agreement, the Seller hereby represents, warrants, and covenants
to the Buyer as follows on the Closing Date:

1. The SUBI Transfer Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Transaction SUBI Certificate in favor
of the Buyer, which security interest is prior to all other Adverse Claims and
is enforceable as such as against creditors of and purchasers from the Seller.

2. The Transaction SUBI Certificate constitutes a “general intangible,”
“instrument,” “certificated security,” or “tangible chattel paper,” within the
meaning of the applicable UCC.

3. The Seller owns and has good and marketable title to the Transaction SUBI
Certificate free and clear of any Adverse Claim, claim or encumbrance of any
Person, excepting only liens for taxes, assessments or similar governmental
charges or levies incurred in the ordinary course of business that are not yet
due and payable or as to which any applicable grace period shall not have
expired, or that are being contested in good faith by proper proceedings and for
which adequate reserves have been established, but only so long as foreclosure
with respect to such a lien is not imminent and the use and value of the
property to which the Adverse Claim attaches is not impaired during the pendency
of such proceeding.

4. The Seller has received all consents and approvals to the sale of the
Transaction SUBI Certificate hereunder to the Buyer required by the terms of the
Transaction SUBI Certificate to the extent that it constitutes an instrument or
a payment intangible.

5. The Seller has received all consents and approvals required by the terms of
the Transaction SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Buyer of its interest and rights in the Transaction SUBI Certificate
hereunder.

6. The Seller has caused or will have caused, within ten days after the
effective date of the SUBI Transfer Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Transaction SUBI Certificate from the Seller to the Buyer and the security
interest in the Transaction SUBI Certificate granted to the Buyer hereunder.

7. To the extent that the Transaction SUBI Certificate constitutes an instrument
or tangible chattel paper, all original executed copies of each such instrument
or tangible chattel paper have been delivered to the Buyer.

8. Other than the transfer of the Transaction SUBI Certificate from VCI to the
Seller under the SUBI Sale Agreement and from the Seller to the Buyer under the
SUBI Transfer Agreement and the security interest granted to the Indenture
Trustee pursuant to the Indenture, the Seller has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed the Transaction

 

I-1



--------------------------------------------------------------------------------

SUBI Certificate. The Seller has not authorized the filing of, nor is aware of,
any financing statements against the Seller that include a description of
collateral covering the Transaction SUBI Certificate other than any financing
statement relating to any security interest granted pursuant to the Transaction
Documents or that has been terminated.

9. No instrument or tangible chattel paper that constitutes or evidences the
Transaction SUBI Certificate has any marks or notations indicating that it has
been pledged, assigned or otherwise conveyed to any Person other than the
Indenture Trustee.

 

I-2